

Exhibit 10.1
IHS Markit Ltd.
Amended and Restated Non-Employee Director Equity Compensation Policy
1.Purpose of this Policy.
The Non-Employee Director Equity Compensation Policy (as amended and restated
from time to time, this “Policy”) is established pursuant to Section 4.6 of the
IHS Markit Ltd. 2014 Equity Incentive Award Plan (as amended from time to time,
the “Plan”). Awards under this Policy shall be granted in accordance with the
Plan, including Section 4.6 thereof, and shall constitute Non-Employee Director
Awards. Unless defined in this Policy, capitalized terms shall have the same
meanings ascribed to them in the Plan.
2.Effective Date; Eligibility.
(a)This Policy is effective as of December 1, 2019.
(b)Only Non-Employee Directors shall be eligible to participate in this Policy.
3.Awards and Cash Retainers.
(a)On the date of each annual general meeting of the Company’s shareholders
(“Annual Meeting of Shareholders”), beginning with the 2020 Annual Meeting of
Shareholders, each Non-Employee Director shall receive an Award consisting of
Restricted Share Units (“RSUs”), the value of which is set by the Board, or the
Nominating and Governance Committee of the Board (the “NGC”) or such other duly
authorized committee of the Board, from time to time. The receipt of RSUs may be
deferred until after termination of service in accordance with Section 4(a). On
a date other than the Annual Meeting of Shareholders, the Board, the NGC or such
other designated committee of the Board, may authorize the grant of an Award
consisting of RSUs, the value of which is set by the Board, the NGC or such
other designated committee of the Board.
(b)Each Non-Employee Director shall receive an annual cash retainer and
applicable Committee Chair cash retainers, the value and timing of payment of
which is set by the Board, or its designated committee, from time to time,
(collectively “Cash Retainers”). Cash Retainers are payable in arrears on a
quarterly calendar basis in equal installments, and Cash Retainers shall be
prorated for any partial period of service, based upon the number of days of
service as a Non-Employee Director during a given quarter. Cash Retainers may be
converted into Deferred Share Units (“DSUs”) in accordance with Section 4(b).
(c)Subject to prior approval of the NGC, any Non-Employee Director may waive in
writing any entitlement to any or all RSUs, DSUs and Cash Retainers under this
Policy.
(d)Any Non-Employee Director who is elected to fill a vacancy or a newly created
directorship in the interim shall receive, effective as of the date of such
election, a prorated Award under Section 3(a) based upon the number of full
months he or she shall serve as a Non-Employee Director between the month in
which he or she is elected and the next Annual Meeting of Shareholders.
(e)All RSUs, DSUs and Cash Retainers under this Policy are subject to the terms
and conditions set forth in Section 4.
(f)Each RSU or DSU grant under this Policy shall be evidenced by an Award
Agreement in the form or forms of Award Agreement approved by the Board or the
NGC. For the avoidance of doubt, the Board or the NGC will have the power and
authority to adopt the form of Award Agreement for grants of RSUs and DSUs.
(g)For purposes of this Policy, Fair Market Value (“FMV”) means, if the Common
Shares are listed on any (i) established securities exchange (such as the New
York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global Select
Market),(ii) national market system or
    

--------------------------------------------------------------------------------



(iii) automated quotation system on which the Common Shares are listed, quoted
or traded, the FMV of a Common Share based on the 10-day average closing share
price leading up to and including the grant date, as quoted on such exchange or
system for such date. If the Common Shares are not listed on an established
securities exchange, national market system or automated quotation system, but
the Common Shares are regularly quoted by a recognized securities dealer, FMV
shall mean Fair Market Value as defined in Section 2.28(b) of the Plan. If the
Common Shares are neither listed on an established securities exchange, national
market system or automated quotation system nor regularly quoted by a recognized
securities dealer, FMV shall mean Fair Market Value as defined in Section
2.28(c) of the Plan.


4.Terms and Conditions of Awards.
(a)RSUs.
i.Each RSU granted under Section 3(a) shall represent a Non-Employee Director’s
right to receive one Share, with the FMV of each underlying Share to be
calculated in accordance with the FMV as defined in this Policy, and which right
shall be unvested and forfeitable until the earlier to occur of:
(1)the date of the first Annual Meeting of Shareholders occurring in the fiscal
year immediately following the grant date and (ii) the first anniversary of the
grant date (in either case, the “RSU Vesting Date”), unless the Board expressly
determines otherwise. In the event of the Non- Employee Director’s death or
Disability, the RSU Vesting Date will be 10 days following the Termination of
Service due to death or Disability. If a Non-Employee Director terminates his or
her service as such prior to the RSU Vesting Date for reasons other than death
or Disability, then (1) his or her RSUs shall be forfeited without any payment
therefor unless the Board, the NGC or such other designated committee of the
Board, expressly determines otherwise, and
(2) for purposes of Section 3.1(b) of the Plan, the Shares underlying such RSUs
shall again be available for issuance under the Plan.
ii.The Shares underlying such Non-Employee Director’s RSUs shall be delivered to
him or her on the RSU Vesting Date, unless the Non-Employee Director elects to
defer delivery of the Shares to 10 days after his or her Termination of Service
(the “Deferred RSU Delivery Date”) by exercising such election as specified by
the Company and in compliance with Section 409A of the Code and any other
regulation that may govern deferred compensation. Following the RSU Vesting
Date, any deferred RSUs held by the Non-Employee Director shall be counted
toward the then current share ownership guidelines for the Non-Employee
Directors adopted by the Board.
iii.RSUs shall carry no voting rights.
iv.In the event dividends are paid on shares during the period from the grant
date through the RSU Delivery Date or the Deferred RSU Delivery Date, the
Company shall credit the Non- Employee Director with Dividend Equivalents equal
to the dividends the Non-Employee Director would have received if he or she had
been the actual record owner of the underlying Shares on each dividend record
date. If a dividend on the Shares is payable wholly or partially in Shares, the
Dividend Equivalent representing that portion shall be in the form of additional
RSUs, credited on a one-for-one basis. If a dividend on the Shares is payable
wholly or partially in cash, the Dividend Equivalent representing that portion
shall also be in the form of cash, and the Holder shall be treated as being
credited with any cash dividends, without earnings, until the RSU Delivery Date
or Deferred RSU Delivery Date, as applicable. If a dividend on Shares is payable
wholly or partially in a form other than cash or Shares, the Board, the NGC or
such other designated committee of the Board, may, in its discretion, provide
for such Dividend Equivalents with respect to that portion as it deems
appropriate under the circumstances. Dividend Equivalents shall be subject to
the same terms and conditions as the RSUs originally awarded pursuant to this
Policy and the Plan, and they shall vest (or, if applicable, be forfeited) as if
they had been granted at the same time as the original RSU award.
2


    

--------------------------------------------------------------------------------



v.RSUs, and the Shares underlying such RSUs, may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated by a Non-Employee
Director until the RSU Vesting Date or the Deferred RSU Delivery Date, as
applicable; provided, however, that they shall be transferrable without the
prior approval of the NGC to (1) a member of such Non- Employee Director’s
immediate family (as defined in Rule 16a-1) under the Exchange Act; (2) to a
trust in which one or more permitted transferees described in clause (1) in the
aggregate have more than fifty percent (50%) of the beneficial interest and (3)
a charitable foundation in which one or more of the permitted transferees
described in clause (1) and such Non- Employee Director in the aggregate control
the management of assets; provided, further that subject to the specific prior
approval of the NGC (which approval shall include, for the avoidance of doubt,
approval of any transferee), they shall be transferrable to any third party.
(b)DSUs.
(i)A Non-Employee Director may elect to convert his or her Cash Retainers into
DSUs, of which the underlying Shares shall have, on the grant date, a FMV equal
to the annual amount of such Awards, with the FMV of each underlying Share to be
calculated in accordance with FMV as defined in this Policy; provided that such
election is made as specified by the Company and in compliance with Section 409A
of the Code and any other regulations that may govern deferred compensation.
Each DSU shall represent such Non-Employee Director’s right to receive one
Share, which right shall be fully vested and non-forfeitable. The grant date of
the DSUs will be the day the Cash Retainer would otherwise be payable.
(ii)The Shares underlying a Non-Employee Director’s DSUs shall be delivered to
him or her based on his or her deferral election on (i) the tenth (10th) day
following his or her Termination of Service as a Non-Employee Director for any
reason, including for death or Disability, or (ii) three years following the
year in which the original Cash Retainers were earned, with the delivery date in
the case of clause (ii) being the date of the Annual Meeting of Shareholders
(either such date, the “DSU Delivery Date”). For example, a director may choose
to receive DSUs granted in 2020 on the day of the 2023 Annual Meeting of
Shareholders.
(iii)DSUs shall carry no voting rights.
(iv)In the event dividends are paid on shares during the period from the grant
date through the DSU Delivery Date, the Company shall credit the Non-Employee
Director with Dividend Equivalents equal to the dividends the Non-Employee
Director would have received if he or she had been the actual record owner of
the underlying Shares on each dividend record date. If a dividend on the Shares
is payable wholly or partially in Shares, the Dividend Equivalent representing
that portion shall be in the form of additional DSUs, credited on a one-for-one
basis. If a dividend on the Shares is payable wholly or partially in cash, the
Dividend Equivalent representing that portion shall also be in the form of cash,
and the Holder shall be treated as being credited with any cash dividends,
without earnings, until the DSU Delivery Date. If a dividend on Shares is
payable wholly or partially in a form other than cash or Shares, the Board, the
NGC or such other designated committee of the Board, may, in its discretion,
provide for such Dividend Equivalents with respect to that portion as it deems
appropriate under the circumstances. Dividend Equivalents shall be subject to
the same terms and conditions as the DSUs originally awarded pursuant to this
Policy and the Plan.
(v)DSUs, and the Shares underlying such DSUs, may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated by a Non-Employee
Director until the DSU Delivery Date; provided, however, that they shall be
transferrable without the prior approval of the NGC to (1) a member of such
Non-Employee Director’s immediate family (as defined in Rule 16a-1) under the
Exchange Act; (2) to a trust in which one or more permitted transferees
described in clause (1) in the aggregate have more than fifty percent (50%) of
the beneficial interest and (3) a charitable foundation in which one or more of
the permitted transferees described in clause (1) and such Non-Employee Director
in the aggregate control the management of assets; provided, further that
subject
3


    

--------------------------------------------------------------------------------



to the specific prior approval of the NGC (which approval shall include, for the
avoidance of doubt, approval of any transferee), they shall be transferrable to
any third party.
(c)Change in Control/Acceleration of Vesting.
(i)The provisions of Section 13.2 of the Plan shall apply to RSUs and DSUs and
any Dividend Equivalents in the event of a Change in Control or other corporate
event.
(ii)The delivery date of any Shares underlying RSUs and DSUs shall accelerate
only if such acceleration is permitted under applicable law and any applicable
regulations thereunder. If the acceleration of such delivery date is not so
permitted, then on the tenth (10th) day following his or her Termination of
Service as a Non-Employee Director of the Company (or its successor) for any
reason, including for death or Disability, for each Share underlying RSUs or
DSUs, as applicable, a Non-Employee Director shall receive the same per share
consideration received by the Company’s shareholders for each Share in the
acquisition (at which time such RSUs and/or DSUs shall automatically be
cancelled).


(d)Other Terms and Conditions.
(i)Awards granted under this Policy are subject to the terms and provisions of
the Plan, which is incorporated by reference. In the event of a conflict between
the provisions of the Plan, this Policy, and the Award Agreement, the provisions
of the Plan, this Policy and the Award Agreement will prevail, in that order.


5.Expense Reimbursements.
Each Non-Employee Director will be entitled to reimbursement for all reasonable
and documented expenses incurred in the performance of his or her duties as a
Non-Employee Director pursuant to the terms of any applicable Company expense
reimbursement policy that is in effect from time to time. The Company shall
provide Non-Employee Directors with an additional cash payment to account for
any taxes incurred under applicable law with respect to any expense
reimbursement provided pursuant to this Section


6.Miscellaneous.
(a)Taxes. Except as provided in Section 5, the Company is not responsible for
the tax consequences under federal, foreign, provincial, state or local law with
respect to any Awards or Cash Retainers granted to any Non-Employee Director
under this Policy or the Plan, as applicable. All payments under this Policy and
the Plan are subject to withholding and reporting requirements to the extent
required by applicable law. To the extent required by applicable law in effect
at the time a distribution is made from the Plan, the Company or its agents
shall have the right to withhold or deduct from any distributions or payments
any taxes required to be withheld by federal, foreign, provincial, state or
local governments.
(b)No Right to Nomination. Nothing contained in this Policy shall confer upon
any Non-Employee Director the right to be nominated for re-election to the
Board.
(c)Duration of This Plan. Unless terminated earlier, this Policy shall be
coterminous with the Plan. After the Plan is terminated, no Awards may be
granted, but any Award previously granted shall remain outstanding in accordance
with the terms and conditions of this Policy, the Plan, and such Award’s Award
Agreement.
4


    